Citation Nr: 0336008	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1956.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The claims file has 
since been transferred to the RO in Boise, Idaho, pursuant to 
the veteran's relocation.  This issue in this case is 
recharacterized as set forth on the title page above to 
reflect that there has been a prior final decision regarding 
the issue now on appeal.  The appeal, in part, is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  An unappealed May 1957 RO determination denied service 
connection for residuals of a low back injury, essentially on 
the basis that the veteran failed to report for a VA 
examination scheduled in conjunction with his claim of 
service connection for a low back disorder.  

2.  Evidence received since the May 1957 determination tends 
to show that the veteran has residuals of a low back injury 
and to relate such disability to service; it bears directly 
and substantially on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1957 RO determination is new 
and material, and the claim of service connection for 
residuals of a low back injury may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a decision on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

Here, a review of the record indicates that the veteran 
received less than adequate notification of the VCAA and 
implementing regulations.  Nevertheless, as the decision 
below represents a full grant as to the aspect addressed, 
remanding the case to the RO for them to provide further 
notice prior to the determination below would serve no useful 
purpose, but would merely cause needless delay.  

Background

By an unappealed determination in May 1957, the RO 
administratively denied service connection for residuals of a 
low back injury, finding that the veteran had failed to 
report for a VA examination scheduled in conjunction with his 
claim of service connection for a low back disorder.  

Evidence of record in May 1957 included service medical 
records.  A report of X-ray examination in October 1952 
indicates that X-rays were "essentially normal," except for 
showing a marked straightening and loss of the normal 
lordotic curve of the cervical spine.  Sick call treatment 
records show diagnosis of myositis of the sacral region, for 
which the veteran was treated via infrared heat in August 
1954.  He was also treated for "low back strain" via 
infrared heat on five separate occasions in March 1955.  The 
March 1956 report of examination on his separation from 
service was negative for any symptoms or diagnosis of any 
disorder of the musculoskeletal system, including the spine.  

Evidence received subsequent to the May 1957 RO determination 
is as follows:

?	Copies of service medical records that were already of 
record when the RO issued the May 1957 determination.  

?	Copies of service medical records that do not appear to 
have been of record in May 1957, including a March 1955 
clinical record indicating the veteran hurt his back 
during a fall.  A corresponding report of X-ray 
examination indicates that he struck his back after 
falling 15 feet while aboard a ship.  X-rays of the 
lumbar spine revealed scoliosis with convexity to the 
right, with no other abnormalities.  A May 1955 clinical 
record reveals the veteran complained of "[p]ain in 
[the] tail bone following prolonged sitting."  Clinical 
examination revealed no tenderness in the back or coccyx 
areas, and the veteran's back motions were 
"excellent."  The diagnosis was chronic coccydynia, 
for which diathermy was prescribed.  A June 1955 clinic 
record indicates that the veteran experienced lower back 
soreness on prolonged sitting.  Clinical examination 
revealed that all back motions and tests were carried 
out with no difficulty.  The diagnosis was "[n]o 
serious [b]ack [p]athology."  

?	Copies of records from private physicians, dated from 
September 1983 to October 1988, reflecting treatment the 
veteran received for numerous medical disorders.  
Records dated from September 1983 to June 1985 show 
diagnosis and treatment of right shoulder disorders.  
Records dated from November 1986 to October 1988 show 
diagnosis and treatment of coronary artery disease, and 
indicate the veteran underwent coronary bypass surgery 
in August 1988 due to progressive anginal symptoms.  The 
records also show diagnosis of hypertension and 
hypercholesterolemia, and they are negative for a back 
disorder.  

?	Additional private medical records revealing that the 
veteran sustained a right intertrochanteric femur 
fracture during a fall in a bathroom in December 2001, 
and indicating that he underwent open reduction and 
internal fixation (ORIF) of same soon thereafter.  The 
physician who initially examined the veteran subsequent 
to the fall reported that "[t]he veteran] has a history 
of cerebrovascular accidents times two and a weakness on 
his right side because of it.  This caused his right leg 
to give out and him to fall on his right hip."  Private 
medical records dated through February 2002 show follow-
up treatment the veteran received for his right hip 
injury.  A report of X-ray examination in January 2002 
indicates a clinical history of "[f]all with back 
pain."  X-rays revealed degenerative changes throughout 
the lumbar spine with large, right sided osteophytes at 
the L2-3 level.  The intervertebral disc spaces were 
fairly well-maintained.  The impression was "no 
evidence for compression injury."  A private outpatient 
record dated in November 2002 indicates that the veteran 
complained of significant intermittent spasm in the 
lower extremities.  The physician noted that review of 
prior X-rays  showed marked degenerative joint disease, 
and the veteran's back showed "a fair amount of 
stiffness and soreness secondary to [degenerative joint 
disease]."  Another November 2002 outpatient record 
shows that the veteran complained of increased pain due 
to back and leg spasm.  The examiner's notations 
indicate that the veteran recounted a fall years ago on 
the side of a boat with "severe injury and sequelae."  

?	Written statements from the veteran wherein he 
reiterates that service connection is warranted for 
residuals of a low back injury because he currently has 
a back disorder that was caused by an injury in service 
in 1955.  In a June 2002 statement, the veteran reported 
that his back problems caused severe muscle spasm in his 
legs, which in turn caused him to fall and break his 
right hip in December 2001.  In written correspondence 
received in October 2002, the veteran stated that a 
physician who treated him for his back injury during 
service told him that he was "temporarily functional," 
but he would eventually experience nerve compression and 
lose function of his legs.  

?	Written statements from the veteran's spouse, received 
in October and November 2002, wherein she reported that 
she saw the veteran soon after he sustained a back 
injury in service.  She recalled that the veteran was in 
considerable pain, and his back was "blue-black from 
his shoulder blades to his rump."  She stated that the 
veteran "toughed it" during their marriage, and she 
had never known him to be without back pain since the 
in-service back injury.  She reported that current back 
problems cause violent leg spasm that prevents the 
veteran from getting a full night's sleep, and 
medication had not helped alleviate any symptoms.  She 
stated that she was with the veteran in December 2001 
when leg spasm caused him to fall and break his hip, and 
since then the veteran has been unable to take a single 
step without the aid of a walker.  She reported that a 
private physician had stated that X-rays "clearly show 
the extent of the old injury and that it had healed in 
an abnormal manner."  

?	A January 2003 report of VA examination showing that the 
veteran complained of back pain that gradually increased 
over the years since an in-service injury.  There was 
pain up and down the spine, primarily in the lumbosacral 
area.  The veteran reported that he sustained additional 
back problems after he was "dropped" from a bed after 
the December 2001 ORIF surgery.  The examiner noted that 
the January 2002 report of private X-ray examination 
(outlined above) showed degenerative changes throughout 
the lumbar spine.  The examiner noted the veteran's 
history of a right hip fracture, which was reported as 
"aggravating all of these problems."  The examiner 
stated: 

The original trauma or injury was in the 
service.  He fell 15 feet, landing on a 
piece of equipment that crossed his back 
area, and they did not find anything 
broken according to the [veteran], but he 
states that he had a lot of muscle and 
nerve damage, and he was told at the time 
that he would have problems in his later 
life.  

The diagnosis was degenerative changes throughout the 
lumbar spine with large right-sided osteophytes at the 
L2-3 level, with restrictions.  The examiner further 
stated:

[The veteran] also has many other medical 
problems.  His original spinal injury was 
in 1955.  He has had leg spasms that he 
feels caused him to fall and break his 
hip on December 23rd, 2001.  He cannot 
walk unaided with [a] walker, and he 
cannot get up and down from the chair or 
in and out of bed without support or help 
because he could not negotiate steps, and 
his biggest pain problem is spasm.  This 
causes disturbances of his sleep and, of 
course, his other major problem is a 
stroke.  He has had two major strokes.  
The second one causing a loss of all 
movement except for breathing, and he 
required eight months of hospitalization 
and therapy to regain and he has regained 
a lot, but he does continue to have 
speech problems and impaired vision of 
the right eye, and partial loss of 
control . . . of his right hand, leg and 
foot.  He also has torn rotator cuff in 
the right shoulder and heart problems.  
He had open heart surgery in 1984 
following a heart attack.  He had two 
grafts repaired, which is now beginning 
to fail and he has congestive heart 
failure.  

?	An April 2003 written statement from the veteran, 
submitted at his request in lieu of a personal hearing 
because it was physically and financially impossible for 
him to attend a hearing in person.  He reiterated that 
service connection is warranted for residuals of a low 
back injury inasmuch as he incurred a back injury in 
service which is related to a current low back disorder.  
He stated that he suffers from "heart attacks, failed 
heart grafts, grossly enlarged heart, broken hip, heart 
failure and residual damage due to strokes in addition 
to the leg spasms and pain from my service-related back 
injury which caused me to fall and break my hip."  He 
stated that residuals of a low back injury in service 
constituted a "predicted deterioration" of a low back 
disorder, and he contended that the deterioration "is 
the cause of the violent spasms that resulted in my fall 
and broken hip in December 2001."  The veteran further 
reported that he never suffered additional back injuries 
since he injured his back in service.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for anxiety neurosis was 
last finally denied by the RO in May 1957.  That 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2003).  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that some of the evidence added to the record 
since the May 1957 RO determination was not previously of 
record, is relevant, and is so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for residual of a low back injury.  
Specifically, the additional evidence, along with the 
veteran's statements and the statements of his spouse, 
suggest the possibility of an etiological connection between 
his diagnosed low back disorder and service.  The additional 
evidence is new in that it was not previously of record.  It 
is material as it bears directly and substantially on the 
specific matter at hand, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  It is sufficient to 
reopen the claim of service connection for residuals of a low 
back injury, as it contributes to a more complete picture of 
the circumstances surrounding the origin of that disability.  
See Hodge, 155 F.3d at 1363.  Accordingly, the claim of 
service connection for residuals of a low back injury may be, 
and is, reopened.  




ORDER

The appeal to reopen a claim of service connection for 
residuals of a low back injury is granted.  


REMAND

Since the claim of service connection for residuals of a low 
back injury is now reopened, VA has a further duty to assist 
the veteran is development of his claim.  As noted above, 
there is no indication that the veteran received notification 
of the VCAA and implementing regulations.  In a May 1992 
statement of the case, and in supplemental statements of the 
case issued in February and July 2003, the veteran was 
informed of what he needed to establish service connection 
for residuals of a low back injury, but those documents did 
not specifically refer to the VCAA and implementing 
regulations, and thus do not meet the guidelines of 
Quartuccio and PVA, both supra.  Under the U.S. Court of 
Appeals for Veterans Claims (Court) and Federal Circuit cases 
cited above, the Board has no recourse but to remand the case 
for correction of notice deficiencies.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination.  The medical evidence at hand suggests 
that further medical evaluation regarding a connection 
between service and the veteran's current low back disorder 
is indicated.  This is so particularly in light of the 
postservice medical evidence outlined above which shows that 
medical professionals have noted the veteran's back injury in 
service, and have also found evidence of current back 
disorders.  Inasmuch as there is no indication that an 
opinion regarding an etiological relationship between a 
current low back disorder and the veteran's service was ever 
requested or provided, further development of evidence is 
warranted.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Additionally, the nature of the veteran's low back disorder 
is such as to suggest ongoing treatment.  Reports of 
treatment and/or additional medical records may contain 
information pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the 
mandates of the Federal circuit in DAV & 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
service connection for residuals of a low 
back injury; of what the evidence shows; 
and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for back problems from 
December 2002 to the present, then obtain 
records of such treatment from all 
sources identified.  

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine whether he has a 
low back disorder that is, as likely as 
not, related to service.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for any current low back disorder the 
veteran has, and provide an opinion as to 
whether it is at least as likely as not 
that such disorder is related to and/or 
consistent with the low back injury in 
service as described by the veteran.  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



